Ames, J.
It was decided in Jenks v. Dyer, 102 Mass. 235, that the word “ earnings,” as used in the St. of 1865, c. 43, § 2, has a more extensive signification than the word “ wages.” The statute applies to the compensation for services; a term which involves more than the mere labor of the person by whom they are rendered, and may include expenditures as well as labor. What the principal defendant in the original suit undertook to do under his contract was, not to sell certain lumber and other building materials to Keliher, and to perform certain labor upon them, but to render the specific service of building a house for him, furnishing all the labor and materials therefor, at an agreed price for the entire service. By rendering that service, he would earn, and become entitled to, certain periodical payments. But the final payment, which is the only one involved in this suit, he cannot be said to have earned and become entitled to by the terms of the contract, until he should have completed his contract. As he had not done so at the date of the assignment, the earnings which he undertook to assign came within the description of future earnings. The assignment not having been recorded, it is invalid against the trustee process. Exceptions overruled.